DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a driving device for a head-up display, comprising :
a motor;
a driving gear mounted at the motor and configured to be rotated when the motor is driven; 
a worm gear engaged with the driving gear via a radially inner surface of the worm gear and configured to be rotated by interlocking with the driving gear;
a movable mirror configured to reflect an image signal and linearly moved by being engaged with the worm gear;
a stopper configured to restrict movement of the movable mirror; and
a bending prevention part connected to the driving gear and configured to be inserted into the worm gear.
Neither necessarily requires the that the sources be in a same plane or that the second light source is in a path of the airflow, merely that it is in a position down from the airflow or that the light sources follow a same direction, such as north or south. Further Colum 2 Lines 43-47 states that the light sources may be coplanar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd